Title: To James Madison from William Grayson, 8 November 1785
From: Grayson, William
To: Madison, James


Dear Sir
New York Nov. 8th. 1785.
The President being this moment about to set out for Virginia obliges me to be very short at present. We have no authentic advices from Europe respecting the Algerine War, although the Papers speak of several captures of american vessels. Nothing new from Mr. Adams respecting the debts. I will again look at his letters, & give you the necessary information in confidence. You will then judge for yourself as to the expediency or inexpediency of a certain measure.
I shall at all events stay here till next Munday in order to collect some documents which are necessary for the State, & will write you again before I leave this. Mr. Hancock is talked of by the Southern States for President, though I suppose if Governor Nash or Paca were to come forward, they would change their tone.
Since you left this We have had a considerable flurry respecting a motion brought forward by Massachusetz & Virginia respecting the dismemberment of States: The motion is on the journals.
Contracts for the transportation of the Mail are made: two mails a week throughout America, for six months & three mails a week for the six other months—to begin in Jany. next. From yr. Affect. frd. & Most Obed Sert
Willm. Grayson
